Exhibit 10.5
 
REGISTRATION RIGHTS AGREEMENT
by and among

CORNERSTONE THERAPEUTICS INC.
and
CHIESI FARMACEUTICI SPA,
Dated as of May 6, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Certain Definitions
    1  
 
       
Section 1.2 Interpretation
    3  
 
       
ARTICLE II REGISTRATION RIGHTS
    3  
 
       
Section 2.1 Demand Registrations
    3  
 
       
Section 2.2 Piggyback Registrations
    5  
 
       
Section 2.3 SEC Forms
    6  
 
       
Section 2.4 Holdback Agreements
    7  
 
       
Section 2.5 Registration Procedures
    7  
 
       
Section 2.6 Suspension of Disposition
    11  
 
       
Section 2.7 Registration Expenses
    12  
 
       
Section 2.8 Underwritten Offering
    13  
 
       
Section 2.9 Indemnification
    13  
 
       
Section 2.10 Rule 144
    15  
 
       
ARTICLE III MISCELLANEOUS
    15  
 
       
Section 3.1 Effectiveness
    15  
 
       
Section 3.2 Termination
    15  
 
       
Section 3.3 Notice
    15  
 
       
Section 3.4 Entire Agreement
    16  
 
       
Section 3.5 Waiver
    17  
 
       
Section 3.6 Amendment
    17  
 
       
Section 3.7 No Third Party Beneficiaries
    17  
 
       
Section 3.8 Assignment; Binding Effect
    17  
 
       
Section 3.9 GOVERNING LAW
    17  
 
       
Section 3.10 CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL
    17  
 
       
Section 3.11 Invalid Provisions
    18  
 
       
Section 3.12 Counterparts
    18  
 
       
Section 3.13 Remedies
    18  

- i -



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT, dated as of May 6, 2009 (this
“Agreement”), is by and among CORNERSTONE THERAPEUTICS INC., a Delaware
corporation, (the “Company”), and CHIESI FARMACEUTICI SPA, a corporation
organized under the laws of Italy (“Purchaser”).
RECITALS
     WHEREAS, concurrently with the execution and delivery of this Agreement,
(i) Purchaser and certain stockholders of the Company are entering into a Stock
Purchase Agreement (the “Initial Stock Purchase Agreement”), dated the same date
as this Agreement, and (ii) the Company and Purchaser are entering into a Stock
Purchase Agreement (the “Company Stock Purchase Agreement”), also dated the same
date as this Agreement;
     WHEREAS, following consummation of the transactions contemplated by the
Initial Stock Purchase Agreement and the Company Stock Purchase Agreement,
Purchaser will own approximately 13,502,741 shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”); and
     WHEREAS, the parties wish to provide for certain registration rights that
are to take effect upon the closings of the transactions provided for in the
Initial Stock Purchase Agreement and the Company Stock Purchase Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and conditions herein contained, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Certain Definitions. As used in this Agreement, the following
terms shall have the following respective meanings:
     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person specified.
     “Beneficially Own” means, with respect to any security, having or sharing
the power to direct or control the voting or disposition of such security and
“Beneficial Ownership” has a correlative meaning.
     “Board” or “Board of Directors” means the Board of Directors of the Company
except where the context otherwise requires.
     “Business Day” means any day other than a Saturday, Sunday or day when
commercial banks in New York City are permitted or required by law to be closed
for the conduct of regular banking business.
     “Common Stock” means the Company’s common stock, par value $0.001 per
share.
     “Demand Registration” means any registration of Registrable Securities
under the Securities Act requested by Purchaser in accordance with Section 2.1.

 



--------------------------------------------------------------------------------



 



     “Effective Date” means the date of the Closing provided for in the Company
Stock Purchase Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Excluded Registration” means a registration under the Securities Act of
(i) securities on Form S-8 or any similar successor form or (ii) securities to
effect the acquisition of, or combination with, another Person registered on
Form S-4 or any similar successor form.
     “FINRA” means the Financial Industry Regulatory Authority.
     “FINRA Rules” means the rules of the Financial Regulatory Authority, Inc.,
including the NASD Rules as incorporated into the FINRA Transitional Rule Book,
as amended, and any successor rules.
     “Governance Agreement” means the Governance Agreement, dated the same date
as this Agreement, by and among the Company, Purchaser and, solely with respect
to the sections identified therein, certain stockholders of the Company named
therein.
     “hereto”, “hereunder”, “herein”, “hereof” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.
     “Material Disclosure Event” means, as of any date of determination, any
pending or imminent event relating to the Company or any of its subsidiaries
that the Board reasonably determines in good faith, after consultation with
outside counsel to the Company, (i) would require disclosure of material,
non-public information relating to such event in any registration statement or
related prospectus including Registrable Securities (including documents
incorporated by reference therein) so that such registration statement would not
be materially misleading, (ii) would not otherwise be required to be publicly
disclosed by the Company at that time in a periodic report to be filed with or
furnished to the SEC under the Exchange Act but for the filing of such
registration statement or related prospectus and (iii) if publicly disclosed at
the time of such event, could reasonably be expected to have a material adverse
effect on the business, financial condition, prospects or results of operations
of the Company and its subsidiaries or would materially adversely affect a
pending or proposed material acquisition, merger, recapitalization,
consolidation, reorganization, financing or similar transaction, or negotiations
with respect thereto.
     “Person” means any natural Person, corporation, general partnership,
limited partnership, limited or unlimited liability company, proprietorship,
joint venture, other business organization, trust, union, association or any
U.S. or non-U.S. government, regulatory or administrative authority, agency,
instrumentality or commission or any court, tribunal, judicial or arbitral body
or other similar authority.
     “Piggyback Registration” means any registration of Registrable Securities
under the Securities Act requested by Purchaser in accordance with Section 2.2.
     “Registrable Securities” means shares of Common Stock that are Beneficially
Owned by Purchaser and any securities into which such shares may have been
converted pursuant to any merger, corporate reorganization or other similar
transaction, unless (i) such securities have been effectively registered under
Section 5 of the Securities Act and disposed of pursuant to an effective
registration statement, or (ii) such securities may be transferred pursuant to
Rule 144 under the Securities Act without volume limitations such that, after
any such transfer referred to in this clause (ii), such securities thereafter
may be freely transferred without restriction under the Securities Act.

- 2 -



--------------------------------------------------------------------------------



 



     “Rule 144” means Rule 144 promulgated by the Commission under the
Securities Act, and any successor provision thereto.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
     “Shelf Registration” means a registration of the Company Common Stock in a
continuous or delayed offering pursuant to Rule 415 under the Securities Act (or
any successor rule).
     “Underwritten Offering” means a firm commitment underwritten public
offering pursuant to an effective registration statement under the Securities
Act, other than pursuant to a registration statement on Forms S-4 or S-8 or any
similar or successor form.
     Section 1.2 Interpretation.
     (a) When a reference is made in this Agreement to an Article or a Section
hereof, such reference shall be to an Article or a Section of this Agreement
unless otherwise indicated.
     (b) The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     (c) The parties have participated jointly in negotiating and drafting this
Agreement. If an ambiguity or a question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
     (d) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.
     (e) References to a Person are also to its permitted successors and
assigns.
     (f) The use of “or” is not intended to be exclusive unless expressly
indicated otherwise.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.1 Demand Registrations.
     (a) If at any time after the Blackout Period (as defined in the Governance
Agreement), the Company shall receive a notice from Purchaser that the Company
effect a Demand Registration (a “Demand Notice”), for all or any portion of the
Registrable Securities specified in such Demand Notice, specifying the intended
method of disposition thereof, then the Company shall use its reasonable best
efforts to effect within 60 days of such Demand Notice, subject to the
restrictions of this Section 2.1, the registration under the Securities Act of
the Registrable Securities for which Purchaser has requested registration under
this Section 2.1, all to the extent necessary to permit the disposition (in
accordance with the intended methods thereof as specified in the Demand Notice)
of the Registrable Securities so to be registered.

- 3 -



--------------------------------------------------------------------------------



 



     (b) Subject to the provisions of this Section 2.1, Purchaser shall be
entitled to request four (4) Demand Registrations.
     (c) Subject to Section 2.1(e), the Company shall file the registration
statement in respect of a Demand Registration as soon as practicable and, in any
event, within 45 days after receiving a Demand Notice (the “Required Filing
Date”) on Form S-1 or S-3 or any similar or successor to such forms under the
Securities Act, or, if they are not available, any form for which the Company
then qualifies, and which form shall be available for the sale of the
Registrable Securities in accordance with the intended methods of distribution
thereof, and shall use its reasonable best efforts to cause the same to be
declared effective by the SEC as promptly as practicable after such filing;
provided, that the Company shall not be obligated to effect a Demand
Registration pursuant to Section 2.1(a) (i) within 180 days after the effective
date of a previous Demand Registration and (ii) unless the Demand Notice is for
a number of Registrable Securities with an expected market value that is equal
to at least $50,000,000 as of the date of such Demand Notice or is for one
hundred percent of Registrable Securities.
     (d) With respect to any Demand Registration, subject to the availability of
a registration statement on Form S-3, the Company shall, upon written request
from Purchaser, agree to effect a Shelf Registration, and, thereafter, shall use
its reasonable best efforts to cause such registration statement to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof.
     (e) The Company may defer the filing (but not the preparation) of a
registration statement required by this Section 2.1 until after the Required
Filing Date (i) for a period not to exceed 90 days, if, at the time the Company
receives the Demand Notice, there exists a Material Disclosure Event, or
(ii) for a period not to exceed 90 days, if, prior to receiving the Demand
Notice, the Company had determined to effect a registered underwritten public
offering of Company Common Stock, or securities convertible into or exchangeable
for Company Common Stock, for the Company’s account in connection with a
material public financing transaction and the Company had taken substantial
steps (including selecting a managing underwriter for such offering, if
applicable) and is proceeding with reasonable diligence to effect such offering.
A deferral of the filing of a registration statement pursuant to this
Section 2.1(e) shall be lifted, and the requested registration statement shall
be filed forthwith, if, in the case of a deferral pursuant to clause (i) of the
preceding sentence, the Material Disclosure Event is publicly disclosed or
otherwise ceases to exist, or, in the case of a deferral pursuant to clause
(ii) of the preceding sentence, the proposed registration for the Company’s
account is abandoned or the filing of a registration statement with respect to
any such proposed registration is delayed by more than 30 days from the time of
receipt of the applicable Demand Notice. In order to defer the filing of a
registration statement pursuant to this Section 2.1(e), the Company shall
promptly (but in any event within 10 days), upon determining to seek such
deferral, deliver to Purchaser a certificate signed by an executive officer of
the Company stating that the Company is deferring such filing pursuant to this
Section 2.1(e), a general statement of the reason for such deferral and an
approximation of the anticipated delay. Within 20 days after receiving such
certificate, Purchaser may withdraw such Demand Notice by giving notice to the
Company; if withdrawn, the Demand Notice shall be deemed not to have been made
for all purposes of this Agreement and the Company shall pay all expenses of
such withdrawn Demand Registration in accordance with Section 2.7. The Company
may defer the filing of a particular registration statement pursuant to this
Section 2.1(e) only once in any period of 12 consecutive months; provided, that
any deferral pursuant to clause (i) of the first sentence of this Section 2.1(e)
shall be deemed to be a “Suspension Period” for purposes of Section 2.6 and
shall be subject to the limitations and obligations during Suspension Periods
set forth in Section 2.6.
     (f) No securities to be sold for the account of any Person (including the
Company), other than Purchaser shall be included in a Demand Registration if the
managing underwriters (or, in an offering that is not underwritten, a nationally
recognized investment bank) shall advise the Company and

- 4 -



--------------------------------------------------------------------------------



 



Purchaser in writing that the aggregate amount of such securities requested to
be included in any offering pursuant to such Demand Registration is sufficiently
large to have an adverse effect on the success of any such offering, based on
market conditions or otherwise (an “Adverse Effect”). Furthermore, if the
managing underwriters (or such investment bank) shall advise the Company and
Purchaser that, even after exclusion of all securities of other Persons pursuant
to the immediately preceding sentence, the amount of Registrable Securities
proposed to be included in such Demand Registration by Purchaser is sufficiently
large to cause an Adverse Effect, the Registrable Securities of Purchaser to be
included in such Demand Registration shall equal the number of shares which
Purchaser is so advised can be sold in such offering without an Adverse Effect;
provided, that the Company shall not include any Registrable Securities of any
executive officer, director or employee of the Company or any of its
subsidiaries if the managing underwriters (or such investment bank) shall advise
the Company and Purchaser that the participation of any such persons may have an
Adverse Effect; provided, further that if the number of Registrable Securities
to be included in the Demand Registration is less than 80% of the number
requested to be so included, Purchaser may withdraw such Demand Notice by giving
notice to the Company; if withdrawn, the Demand Notice shall be deemed not to
have been made for all purposes of this Agreement and the Company shall pay all
expenses of such withdrawn Demand Registration in accordance with Section 2.7;
provided, however, that if the holders of a majority of the remaining
Registrable Securities covered by such Demand Notice desire to proceed with such
Demand Registration, the Company shall proceed forward with such Demand
Registration and the Demand Notice shall be deemed to have been made for all
purposes of this Agreement by the remaining holders.
     (g) Purchaser may withdraw Registrable Securities from a Demand
Registration at any time and Purchaser shall have the right to cancel a proposed
Demand Registration of Registrable Securities pursuant to this Section 2.1(g).
Upon such cancellation, the Company shall cease all efforts to secure
registration and such Demand Registration shall not be counted as a Demand
Registration under this Agreement for any purpose and the Company shall pay the
expenses of such cancelled Demand Registration in accordance with Section 2.7.
     (h) In any registration requested pursuant to this Section 2.1, the Company
shall not register securities other than Registrable Securities for sale for the
account of any Person (including the Company), unless permitted to do so by the
written consent of Purchaser.
     Section 2.2 Piggyback Registrations.
     (a) Whenever the Company proposes to register any of its equity securities
under the Securities Act (other than a registration statement on Form S-8 or on
Form S-4 or any similar successor forms), whether for its own account or for the
account of one or more stockholders of the Company, the Company shall each such
time give prompt written notice at least 20 business days prior to the
anticipated filing date of the registration statement relating to such
registration to Purchaser, which notice shall set forth Purchaser’s rights under
this Section 2.2 and shall offer Purchaser the opportunity to include in such
registration the number of Registrable Securities of the same class or series as
those proposed to be registered as Purchaser may request, subject to the
provisions of Sections 2.2(a), 2.2(b) and 2.2(c). Upon the request of Purchaser
made within 15 business days after the receipt of notice from the Company (which
request shall specify the number of Registrable Securities, if any, intended to
be registered by Purchaser), the Company shall use its reasonable best efforts
to effect the registration under the Securities Act of all Registrable
Securities that the Company has been so requested to register by Purchaser to
the extent necessary to permit the disposition of the Registrable Securities so
to be registered; provided, that (i) if such registration involves an
Underwritten Offering, Purchaser must sell all Registrable Securities to the
underwriters selected by the Company on the same terms and conditions as apply
to the Company, as applicable, and (ii) if, at any time after giving notice of
its intention to register any securities pursuant to this Section 2.2(a) and
prior to the effective date of the registration statement filed in connection
with

- 5 -



--------------------------------------------------------------------------------



 



such registration, the Company shall determine for any reason not to register
such securities, the Company shall give notice to Purchaser and, thereupon,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration. No registration effected under this
Section 2.2 shall relieve the Company of its obligations to effect a Demand
Registration to the extent required by Section 2.1. There shall be no limitation
on the number of Piggyback Registrations that the Company shall be required to
effect under this Section 2.2.
     (b) At any time prior to the effective date of the registration statement
relating to such registration, Purchaser may revoke such Piggyback Registration
request by providing a notice to the Company revoking such request.
     (c) If a Piggyback Registration is in respect of an Underwritten Offering
and was initiated by the Company, and if the managing underwriters advise the
Company that the inclusion of Registrable Securities requested to be included in
the registration statement pursuant to this Section 2.2 would cause an Adverse
Effect, then the Company shall be required to include in such registration
statement, to the extent of the amount of securities that the managing
underwriters advise may be sold without causing such Adverse Effect, (A) first,
the securities the Company proposes to sell; (B) second, the Registrable
Securities requested to be included in such registration by Purchaser thereof;
and (C) third, any other securities requested to be included in such
registration; provided, that the Company shall not include any Registrable
Securities of any executive officer or employee of the Company or any of its
subsidiaries (other than the Stockholders) if such managing underwriters advise
the Company and the requesting Stockholders that the participation of any such
individual may have an Adverse Effect. If, as a result of the provisions of this
Section 2.2(c), any Stockholder shall not be entitled to include all Registrable
Securities in a registration that such Stockholder has requested to be so
included, such Stockholder may withdraw such Stockholder’s request to include
Registrable Securities in such registration statement.
     (d) If a Piggyback Registration is in respect of an Underwritten Offering
and was initiated by a security holder of the Company (other than a
Stockholder), and if the managing underwriters advise the Company that the
inclusion of Registrable Securities requested to be included in the registration
statement would cause an Adverse Effect, the Company shall include in such
registration statement, to the extent of the amount of securities that the
managing underwriters advise may be sold without causing such Adverse Effect,
(A) first, the Registrable Securities requested to be included in such
registration by any Stockholder thereof, pro rata among the Stockholders on the
basis of the number of Registrable Securities requested to be registered by each
such Stockholder; and (B) second, any other securities requested to be included
in such registration (including securities to be sold for the account of the
Company); provided, that the Company shall not include any Registrable
Securities of any executive officer or employee of the Company or any of its
subsidiaries (other than Purchaser) if such managing underwriters advise the
Company and Purchaser that the participation of any such individual may have an
Adverse Effect. If, as a result of the provisions of this Section 2.2(d),
Purchaser shall not be entitled to include all Registrable Securities in a
registration that Purchaser has requested to be so included, Purchaser may
withdraw its request to include Registrable Securities in such registration
statement.
     (e) Notwithstanding any of the foregoing, the provisions of Sections 2.2(c)
and 2.2(d) shall not apply to a Piggyback Registration that is a Shelf
Registration.
     Section 2.3 SEC Forms. The Company shall use its reasonable best efforts to
cause any Demand Registrations to be registered on Form S-3 (or any successor
form), if applicable, once the Company becomes eligible to use Form S-3. If the
Company is not then eligible under the Securities Act to use Form S-3, such
Demand Registrations shall be registered on the form for which the Company then
qualifies. The Company shall use its best efforts to become and remain eligible
to use Form S-3. All such registration statements shall comply with applicable
requirements of the Securities Act, and, together

- 6 -



--------------------------------------------------------------------------------



 



with each prospectus included, filed or otherwise furnished by the Company in
connection therewith, shall not contain any untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
     Section 2.4 Holdback Agreements.
     (a) The Company agrees (i) not to effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, except pursuant to Excluded Registrations,
during the seven days prior to the effective date of any registration statement
in connection with a Demand Registration or Piggyback Registration and
thereafter until the date on which all of the Registrable Securities subject to
such registration statement have been sold (not to exceed 90 days, as required
by the underwriters managing the offering) and (ii) if requested by the managing
underwriters, to use reasonable efforts to cause each director and executive
officer to agree not to effect any public sale or distribution (including sales
pursuant to Rule 144 of the Securities Act) of any such securities during such
period (except as part of such underwritten registration, if otherwise
permitted); provided, that the foregoing described holdback shall not apply to
the extent that the managing underwriters of such offering otherwise agree or,
in the event a registration statement does not relate to an Underwritten
Offering, if the holders of a majority of such Registrable Securities consent
thereto.
     (b) If Purchaser notifies the Company in writing that it intends to effect
an underwritten sale of Company Common Stock registered pursuant to a Shelf
Registration, the Company agrees (i) not to effect any public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for its equity securities, during the seven days
prior to and during the 90-day period beginning on the filing of the prospectus
supplement with respect to such offering, other than pursuant to Excluded
Registrations or to the extent that the managing underwriters of such offering
otherwise agree and (ii) if requested by the managing underwriters, to use
reasonable efforts to cause each director and executive officer to agree not to
effect any public sale or distribution (including sales pursuant to Section 144)
of any such securities during such period (except as part of such underwritten
registration, if otherwise permitted).
     (c) Purchaser agrees, in the event of an Underwritten Offering by the
Company (whether for the account of the Company or otherwise), not to effect any
public sale or distribution of any Registrable Securities, or any securities
convertible into or exchangeable or exercisable for such Registrable Securities,
including any sale pursuant to Rule 144 (except as part of such Underwritten
Offering), during the seven days prior to and ending up to 90 days after the
date of the final prospectus, subject in each case to such extensions as are
customary to permit the publication of research in compliance with Rule 2711(f)
of the rules of the National Association of Securities Dealers, Inc. as
incorporated in the FINRA Rules (or any similar successor rule thereto);
provided, that each other stockholder of the Company and each executive officer
of the Company is subject to substantially the same restrictions.
     Section 2.5 Registration Procedures. Whenever Purchaser has requested that
any Registrable Securities be registered pursuant to this Agreement, the Company
shall use its best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof as promptly as is practicable, and pursuant thereto the Company shall as
expeditiously as possible:
     (a) prepare and file with the SEC by the Required Filing Date a
registration statement on the appropriate form under the Securities Act with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become effective as soon as practicable after the
initial filing thereof; provided, that as far in advance as practicable before
filing such registration statement or

- 7 -



--------------------------------------------------------------------------------



 



any amendment or supplement thereto, the Company shall furnish to Purchaser
copies of reasonably complete drafts of all such documents prepared to be filed
(including exhibits and documents that are to be incorporated by reference into
the registration statement, amendment or supplement), and Purchaser shall have
the opportunity to object to any information contained therein and the Company
shall make any corrections or other amendments reasonably requested by Purchaser
with respect to such information prior to filing any such registration
statement, amendment or supplement;
     (b) except in the case of a Shelf Registration, prepare and file with the
SEC such amendments, post-effective amendments, and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 180 days (or such lesser period as is necessary for the underwriters in an
Underwritten Offering to sell unsold allotments) and comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such registration statement during such period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement;
     (c) in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities subject thereto for a
period ending on the earlier of (i) 24 months after the effective date of such
registration statement and (ii) the date on which all the Registrable Securities
subject thereto have been sold pursuant to such registration statement;
     (d) furnish to Purchaser and the underwriters, if any, of the securities
being registered such number of copies of such registration statement, each
amendment and supplement thereto, the prospectus included in such registration
statement (including each preliminary prospectus and any summary prospectus),
any documents incorporated by reference therein and such other documents as
Purchaser or underwriters reasonably may request in order to facilitate the
disposition of the Registrable Securities owned by Purchaser or the sale of such
securities by such underwriters (it being understood that, subject to this
Section 2.5 and the requirements of the Securities Act and applicable state
securities laws, the Company consents to the use of the prospectus and any
amendment or supplement thereto by Purchaser and the underwriters in connection
with the offering and sale of the Registrable Securities covered by the
registration statement of which such prospectus, amendment or supplement is a
part);
     (e) use its best efforts to register or qualify such Registrable Securities
under such other securities or “blue sky” laws of such jurisdictions as
Purchaser or the managing underwriters reasonably request; use its reasonable
best efforts to keep each such registration or qualification (or exemption
therefrom) effective during the period in which such registration statement is
required to be kept effective; and do any and all other acts and things which
may be reasonably necessary or advisable to enable Purchaser to consummate the
disposition of the Registrable Securities owned by Purchaser in such
jurisdictions; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph or (ii) consent to general service
of process in any such jurisdiction;
     (f) promptly notify Purchaser and each underwriter, if any, in writing
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a registration statement or any
post-effective amendment, when the same has become effective; (ii) of the
issuance by any state securities or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or “blue sky” laws or the
initiation or threat of initiation of any proceedings for that purpose; and
(iii) if such registration statement or related prospectus, at the time it or
any amendment thereto became effective or at any time

- 8 -



--------------------------------------------------------------------------------



 



such prospectus is required to be delivered under the Securities Act, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, upon the discovery by the Company of such material misstatement or
omission or of the happening of any event as a result of which the Company
believes there would be such a material misstatement or omission; provided,
that, in the case of clause (iii), promptly after delivery of such notice, the
Company shall, as the case may be, (x) prepare and file with the SEC a
post-effective amendment to such registration statement and use its best efforts
to cause such amendment to become effective so that such registration statement,
as so amended, shall not contain any untrue statement of a material fact or omit
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (y) prepare and
furnish a supplement or amendment to such prospectus so that, as thereafter
deliverable to the purchasers of such Registrable Securities, such prospectus
shall not contain any untrue statement of a material fact or omit a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading;
     (g) permit Purchaser to participate in the preparation of such registration
statement or related prospectus and promptly incorporate any information
furnished to the Company by Purchaser that, in the reasonable judgment of
Purchaser and its counsel, should be included if Purchaser, in its sole and
exclusive judgment, might reasonably be deemed to be an underwriter or a
controlling person of the Company (within the meaning of the Securities Act);
     (h) make reasonably available senior management of the Company, as selected
by Purchaser, to assist in the marketing of the Registrable Securities covered
by such registration, including the participation of such members of the
Company’s senior management in “road show” presentations and other customary
marketing activities, including “one-on-one” meetings with prospective
purchasers of the Registrable Securities to be sold in the Underwritten Offering
and otherwise to facilitate, cooperate with, and participate in each proposed
offering contemplated herein and customary selling efforts related thereto, in
each case to the same extent as if the Company were engaged in a primary
registered offering of its capital stock; provided, that such assistance does
not unduly interfere with the normal operations of the Company in the ordinary
course of business, consistent with past practice;
     (i) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, including the Securities Act and the Exchange Act, and
make generally available to the Company’s security holders an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder, as soon as reasonably practicable, but no later than 30 days after
the end of the 12-month period beginning with the first day of the Company’s
first fiscal quarter commencing after the effective date of a registration
statement, which earnings statement shall cover said twelve (12)-month period;
provided, that such requirement shall be deemed satisfied if the Company timely
files complete and accurate information on Forms 10-Q, 10-K and 8-K under the
Exchange Act as required thereby and otherwise complies with Rule 158 under the
Securities Act;
     (j) in the case of an Underwritten Offering, if requested by the managing
underwriters or Purchaser, promptly incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriters or
Purchaser reasonably requests to be included therein, including with respect to
the Registrable Securities being sold by Purchaser, the purchase price being
paid therefor by the underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Securities to be sold in such offering,
and promptly make all required filings of such prospectus supplement or
post-effective amendment;
     (k) as promptly as practicable after filing with the SEC of any document
that is incorporated by reference into a registration statement (in the form in
which it was incorporated), deliver a copy of each such document to Purchaser;

- 9 -



--------------------------------------------------------------------------------



 



     (l) cooperate with Purchaser and the managing underwriters to facilitate
the timely preparation and delivery of certificates representing securities sold
under any registration statement, which certificates shall not bear any
restrictive legends unless required under applicable law, and enable such
securities to be in such denominations and registered in such names as the
managing underwriters or Purchaser may request and keep available and make
available to the Company’s transfer agent prior to the effectiveness of such
registration statement a supply of such certificates;
     (m) promptly make available for inspection by Purchaser and any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or representative retained by Purchaser or
underwriter (collectively, the “Inspectors”), all financial and other records,
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Company’s officers, directors,
employees and independent accountants to supply all information requested by any
such Inspector in connection with such registration statement; provided, that,
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (m) if (i) the Company reasonably determines
in good faith, after consultation with outside counsel, that to do so would
cause the Company to forfeit an attorney-client privilege that was applicable to
such information or (ii) if either (A) the Company has requested and been
granted from the SEC confidential treatment of such information contained in any
filing with the SEC or documents provided supplementally or otherwise or (B) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing, unless prior to furnishing any such
information with respect to clause (ii) Purchaser agrees to enter into a
confidentiality agreement in customary form and subject to customary exceptions;
and provided, further that Purchaser agrees that it shall, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and allow the Company, at its expense, to undertake
appropriate action and to prevent disclosure of the Records deemed confidential;
     (n) furnish to Purchaser and underwriter, if any, a signed counterpart of
(i) an opinion or opinions of counsel to the Company and updates thereof (which
counsel and which opinions shall be reasonably satisfactory to the underwriters
and Purchaser) addressed to them covering the matters customarily covered in
opinions requested in Underwritten Offerings and such other matters as may be
reasonably requested by Purchaser and underwriters or their counsel, (ii) a
comfort letter or comfort letters and updates thereof from the Company’s
independent public accountants addressed to them, each in customary form and
covering such matters of the type customarily covered by comfort letters by
underwriters in connection with primary Underwritten Offerings;
     (o) cause the Registrable Securities included in any registration statement
to be listed for quotation on the NASDAQ Capital Market (or such other principal
trading market as the Company’s shares of Common Stock may then be traded on);
     (p) provide a transfer agent and registrar for all Registrable Securities
registered hereunder not later than the effective date of the registration
statement related thereto;
     (q) use its best efforts to cause Registrable Securities covered by such
registration statement to be registered with or approved by such other
government agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;

- 10 -



--------------------------------------------------------------------------------



 



     (r) cooperate with Purchaser and each underwriter, if any, participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;
     (s) as may be required in connection with the initial filing of any
registration statement, and during the period when the prospectus is required to
be delivered under the Securities Act, promptly file all documents required to
be filed with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the
Exchange Act;
     (t) notify Purchaser promptly of any written comments by the SEC or any
request by the SEC for the amending or supplementing of such registration
statement or prospectus or for additional information;
     (u) if applicable, enter into an underwriting agreement for such offering,
such agreement to contain such representations and warranties by the Company and
such other terms and provisions as are customarily contained in underwriting
agreements with respect to that offering, including indemnities and contribution
to the effect and to the extent provided in Section 2.9 and the provision of
opinion of counsel and accountants’ letters to the effect and to the extent
provided in Section 2.5(n) and enter into any other such customary agreements
and take all such other actions as Purchaser or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities. Purchaser shall be party to any such underwriting
agreement, and the representations and warranties by, and the other agreements
on the part of, the Company to and for the benefit of such underwriters shall
also be made to and for the benefit of Purchaser;
     (v) make every reasonable effort to prevent the entry of any order
suspending the effectiveness of the registration statement and, in the event of
the issuance of any such stop order, or of any order suspending or preventing
the use of any related prospectus or suspending the qualification of any
security included in such registration statement for sale in any jurisdiction,
the Company shall use commercially reasonable efforts promptly to obtain the
withdrawal of such order;
     (w) provide a CUSIP number for all Registrable Securities not later than
the effective date of the registration statement with respect thereto;
     (x) in connection with an Underwritten Offering make such representations
and warranties to Purchaser of such Registrable Securities and the underwriters
with respect to the Registrable Securities and the registration statement as are
customarily made by issuers to underwriters in primary Underwritten Offerings
and deliver such documents and certificates as may be reasonably requested by
each seller of Registrable Securities covered by the registration statement and
by the underwriters to evidence compliance with such representations and
warranties and with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company; and
     (y) advise Purchaser, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance or threat of issuance of any stop order by
the SEC suspending the effectiveness of such registration statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its best efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued.
     Section 2.6 Suspension of Disposition. Purchaser agrees by acquisition of
any Registrable Securities that, upon receipt of any notice (a “Suspension
Notice”) from the Company of the happening of any Material Disclosure Event,
Purchaser shall promptly discontinue disposition of Registrable Securities until
receipt of the copies of the supplemented or amended prospectus, or until it is
advised in

- 11 -



--------------------------------------------------------------------------------



 



writing by the Company (the “Advice”) that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated by reference in the prospectus, and, if so directed by the
Company, Purchaser shall deliver to the Company all copies, other than permanent
file copies then in its possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company shall give any Suspension Notice, the time period regarding the
effectiveness of registration statements set forth in Sections 2.5(b) and 2.5(c)
hereof shall be extended by the number of days during the period from and
including the date of the giving of the Suspension Notice to and including the
date when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus or the Advice (such period, a “Suspension Period”). The Company shall
use its best efforts and take such actions as are reasonably necessary to render
the Advice as promptly as practicable and shall as promptly as practicable after
the expiration of the Suspension Period prepare a post-effective amendment or
supplement to the registration statement or the prospectus or any document
incorporated therein by reference, or file any required document so that, as
thereafter delivered to purchasers of the Registrable Securities included
therein, the prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
Notwithstanding anything herein to the contrary, the Company shall not be
entitled to more than two Suspension Periods during any consecutive 12-month
period, which Suspension Periods shall have durations of not more than 90 days
each; provided, that a Suspension Period shall automatically expire upon the
public disclosure of the information to which the Material Disclosure Event
relates. The fact that a Suspension Period is in effect under this Section 2.6
shall not relieve the contractual obligations of the Company as set forth in
Section 2.5 or in any SEC rules to file timely reports and otherwise file
material required to be filed under the Exchange Act.
     Section 2.7 Registration Expenses. The Company shall pay all out-of-pocket
fees and expenses incident to any Demand Registration or Piggyback Registration,
including all expenses incident to the Company’s performance of or compliance
with this Article 2, all registration and filing fees, all internal fees and
expenses of the Company (including any allocation of salaries of employees of
the Company or any of its subsidiaries or other general overhead expenses of the
Company and its subsidiaries or other expenses related to the preparation of
financial statements or other data normally prepared by the Company and its
subsidiaries in the ordinary course of business and expenses of its officers and
employees performing legal or accounting duties), all fees and expenses
associated with filings required to be made with the FINRA (including, if
applicable, the reasonable fees and expenses of any “qualified independent
underwriter” as such term is defined in Schedule E of the By-Laws of the FINRA,
and of its counsel) or with any other applicable governmental authority, as may
be required by the rules and regulations of the FINRA or such other governmental
authority, fees and expenses of compliance with securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky” qualifications of the Registrable Securities), rating agency fees, printing
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with Depository Trust Company and of
printing prospectuses if the printing of prospectuses is requested by a holder
of Registrable Securities), messenger, duplicating, distribution and delivery
expenses, the expense of any annual audit or quarterly review, the expense of
any liability insurance, the fees and expenses incurred in connection with any
listing or quotation of the Registrable Securities, fees and expenses of counsel
for the Company and its independent certified public accountants (including the
expenses of any special audit or “cold comfort” letters required by or incident
to such performance), the fees and expenses of any special experts retained by
the Company in connection with such registration and the reasonable fees and
expenses of any one counsel for Purchaser shall be paid for by the Company,
which counsel shall be selected by Purchaser. Any underwriting discounts,
commissions, or fees attributable to the sale of the Registrable Securities
shall be borne by Purchaser whether or not any registration statement becomes
effective, and the fees and expenses of any counsel, accountants, or other
persons retained or employed by Purchaser (other than as set forth in the
preceding sentence) shall be borne by Purchaser.

- 12 -



--------------------------------------------------------------------------------



 



     Section 2.8 Underwritten Offering.
     (a) At the request of Purchaser, the offering of Registrable Securities
pursuant to such Demand Registration including pursuant to a Shelf Registration,
shall be in the form of an Underwritten Offering. Purchaser shall select (i) the
investment banking firm or firms to manage the Underwritten Offering and
(ii) counsel to Purchaser; provided, that, in the case of clause (i), such
selection shall be subject to the consent of the Company, which consent shall
not be unreasonably withheld or delayed. Purchaser may not participate in any
Underwritten Offering pursuant to this Agreement unless Purchaser (x) agrees to
sell Registrable Securities on the basis provided in any underwriting agreement
described above as agreed upon by the Company and accepts the underwriters
selected in accordance with the procedures described in this Section 2.8. and
(y) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting agreements; provided, that Purchaser shall not be required
to make any representations or warranties in connection with any such
registration other than representations and warranties as to (i) Purchaser’s
ownership of the Registrable Securities to be transferred free and clear of all
liens, claims, and encumbrances created by Purchaser, (ii) Purchaser’s power and
authority to effect such transfer, and (iii) such matters pertaining to
Purchaser’s compliance with securities laws as may be reasonably requested;
provided, further that any obligation of Purchaser to indemnify any Person
pursuant to any such underwriting agreement shall be limited to the net amount
received by Purchaser from the sale of Registrable Securities pursuant to such
registration (which amounts shall include the amount of cash or the fair market
value of any assets in exchange for the sale or exchange of such Registrable
Securities or that are the subject of a distribution); provided, further that
this Section 2.8(a) shall not require Purchaser to agree to any lock up
agreement, market standoff agreement or holdback agreement other than those
permitted by Section 2.4.
     (b) If Registrable Securities are to be sold in a Underwritten Offering,
the Company agrees to include in the registration statement, or in the case of a
Shelf Registration, a prospectus supplement, to be used all such information as
may be reasonably requested by the underwriters for the marketing and sale of
such Registrable Securities.
     Section 2.9 Indemnification.
     (a) In connection with each Demand Registration or Piggyback Registration,
the Company shall indemnify and hold harmless Purchaser, the officers, directors
and agents and employees of Purchaser, each Person who controls Purchaser
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the directors, officers, agents and employees of each such
controlling Person, from and against any and all losses, claims, damages,
liabilities, judgment, costs (including, without limitation, reasonable
attorneys’ fees) (collectively, “Losses”), arising out of or based upon any
untrue or alleged untrue statement of a material fact contained in any
registration statement or prospectus, or in any amendment or supplement thereto,
or in any preliminary prospectus, or arising out of or based upon any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are based upon information furnished to the Company by or on behalf of
Purchaser for use therein.
     (b) In connection with each Demand Registration or Piggyback Registration
and each offering of Registrable Securities proposed to be made pursuant to such
Demand Registration or Piggyback Registration, Purchaser shall furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with each applicable registration statement and

- 13 -



--------------------------------------------------------------------------------



 



prospectus. Purchaser agrees to indemnify, to the full extent permitted by law,
the Company, its directors, officers, agents or employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the directors, officers, agents or employees
of such controlling Person, from and against any and all Losses, as incurred,
arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in such registration statement or prospectus or in any
amendment or supplement thereto, or in any preliminary prospectus, or arising
out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that such untrue or alleged
untrue statement or omission or alleged omission is based upon any information
so furnished in writing by or on behalf of Purchaser to the Company expressly
for use in such registration statement or prospectus.
     (c) If any Person shall be entitled to indemnity hereunder (an “indemnified
party”), such indemnified party shall give prompt notice to the party from which
such indemnity is sought (the “indemnifying party”) of any claim or of the
commencement of any proceeding with respect to which such indemnified party
seeks indemnification or contribution pursuant hereto; provided, that the delay
or failure to so notify the indemnifying party shall not relieve the
indemnifying party from any obligation or liability except to the extent that
the indemnifying party has been prejudiced by such delay or failure. The
indemnifying party shall have the right, exercisable by giving written notice to
an indemnified party promptly after the receipt of written notice from such
indemnified party of such claim or proceeding, to assume, at the indemnifying
party’s expense, the defense of any such claim or proceeding, with counsel
reasonably satisfactory to such indemnified party; provided, that (i) an
indemnified party shall have the right to employ separate counsel in any such
claim or proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless: (A) the indemnifying party agrees to pay such fees and expenses; (B) the
indemnifying party fails promptly to assume the defense of such claim or
proceeding or fails to employ counsel reasonably satisfactory to such
indemnified party; or (C) the named parties to any proceeding (including
impleaded parties) include both such indemnified party and the indemnifying
party, and such indemnified party shall have been advised by counsel that there
may be one or more legal defenses available to it that are inconsistent with
those available to the indemnifying party or that a conflict of interest is
likely to exist among such indemnified party and any other indemnified parties
(in which case the indemnifying party shall not have the right to assume the
defense of such action on behalf of such indemnified party); and (ii) subject to
clause (C) above, the indemnifying party shall not, in connection with any one
such claim or proceeding or separate but substantially similar or related claims
or proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the indemnifying party,
such indemnified party shall not be subject to any liability for any settlement
made without its consent. The indemnifying party shall not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or litigation
for which such indemnified party would be entitled to indemnification hereunder.
     (d) If the indemnification provided for in this Section 2.9 is unavailable
to an indemnified party in respect of any Losses (other than in accordance with
its terms), then each applicable indemnifying party, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one

- 14 -



--------------------------------------------------------------------------------



 



hand, and indemnified party, on the other hand, shall be determined by reference
to, among other things, whether any action in question, including any untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been taken by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include any legal or other fees or expenses
incurred by such party in connection with any investigation or proceeding. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.9(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the second immediately preceding sentence.
Notwithstanding the provisions of this Section 2.9(d), Purchaser shall not be
required to contribute any amount which is in excess of the amount by which the
total proceeds received by Purchaser from the sale of the Registrable Securities
(net of all underwriting discounts and commissions) exceeds the amount of any
damages that such indemnifying party has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
     Section 2.10 Rule 144. The Company shall use its reasonable best efforts to
file in a timely fashion all reports and other documents required to be filed by
it under the Securities Act and the Exchange Act and that it will take such
further action as Purchaser may reasonably request, all to the extent required
from time to time to enable Purchaser to sell Registrable Securities without
registration under the Securities Act pursuant to (i) Rule 144 or (ii) any
similar rule or regulation hereafter adopted by the Commission. Upon the request
of Purchaser, the Company will deliver to Purchaser a written statement as to
whether it has complied with such requirements.
ARTICLE III
MISCELLANEOUS
     Section 3.1 Effectiveness. The provisions of this Agreement shall become
effective on the Effective Date.
     Section 3.2 Termination. This Agreement shall terminate automatically,
without the action of Purchaser or the Company, if the Company Stock Purchase
Agreement is terminated pursuant to its Section 6.1 prior to the Effective Date.
Notwithstanding the foregoing, the Company shall have no further obligations
pursuant to this Agreement at such time as no Registrable Securities are
outstanding.
     Section 3.3 Notice.
     (a) All notices and other communications under this Agreement must be in
writing and delivered to the applicable party or parties in Person or by
delivery to the address or facsimile number specified below (or to such other
address or facsimile number as the recipient previously shall have specified by
notice to the other parties hereunder):
If to the Company:

c/o Cornerstone Therapeutics Inc.
1255 Crescent Green Drive, Suite 250
Cary, NC 27518
Attention: Chief Financial Officer
General Counsel
Facsimile: (888) 443-3092


- 15 -



--------------------------------------------------------------------------------



 



With a copy (which shall not constitute notice) to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention: John A. Healy
Facsimile: (212) 878-8375
If to Purchaser:
Chiesi Farmaceutici SpA
Via Palermo 26/A
43122 Parma, Italy
Attention: President and CEO
               Corporate Development Director and Legal and Corporate Affairs
               Director
Facsimile: +39-0521-774468
With copies (which shall not constitute notice) to:
Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: Stephen Paul Mahinka
Facsimile: (202) 739-3001
and
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, New Jersey 08540-6241
Attention: Emilio Ragosa
Facsimile: (609) 919-6701
     (b) All notices and other communications sent to the applicable address or
facsimile number specified above shall be deemed to have been delivered at the
earlier of (i) the time of actual receipt by the addressee; (ii) if the notice
is sent by facsimile transmission, the time indicated on the transmitting
party’s receipt of confirmation of transmission that time is during the
addressee’s regular business hours on a Business Day, and otherwise at 9:00 a.m.
on the next Business Day after such time; and (iii) if the notice is sent by a
nationally recognized, reputable overnight courier service, the time shown on
the confirmation of delivery provided by that service if that time is during the
recipient’s regular business hours on a Business Day, and otherwise at 9:00 a.m.
on the next Business Day after such time.
     Section 3.4 Entire Agreement. This Agreement constitutes the sole and
entire agreement among the parties to this Agreement with respect to the subject
matter of this Agreement, and supersede all prior and contemporaneous
representations, agreements and understandings, written or oral, with respect to
the subject matter hereof.

- 16 -



--------------------------------------------------------------------------------



 



     Section 3.5 Waiver. Subject to applicable law and except as otherwise
provided in this Agreement, any party to this Agreement may, at any time prior
to termination of this Agreement, extend the time for performance of any
obligation under this Agreement of any other party or waive compliance with any
term or condition of this Agreement by any other party. No such extension or
waiver shall be effective unless set forth in a written instrument duly executed
by the party granting such extension or waiver. No delay in asserting or
exercising a right under this Agreement shall be deemed a wavier of that right.
     Section 3.6 Amendment. Subject to applicable law and except as otherwise
provided in this Agreement, this Agreement may be amended, supplemented or
modified at any time; provided, that no such amendment, supplement or
modification shall be effective unless it is set forth in a written instrument
duly executed by each of the parties hereto.
     Section 3.7 No Third Party Beneficiaries. Except as set forth in
Section 2.9, the terms and provisions of this Agreement are intended solely for
the benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other Person.
     Section 3.8 Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation under this Agreement may be assigned by any party
to this Agreement, by operation of law or otherwise, without the prior written
consent of the other parties to this Agreement and any attempt to do so will be
void. Subject to the foregoing, this Agreement is binding upon, inures to the
benefit of and is enforceable by the parties to this Agreement and their
respective successors and assigns.
     Section 3.9 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
FOR ANY OF THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
     Section 3.10 CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DELAWARE CHANCERY COURT SITTING IN THE COUNTY OF NEW CASTLE,
OR IF SUCH COURT SHALL NOT HAVE PROPER JURISDICTION, OF THE UNITED STATES
FEDERAL DISTRICT COURT SITTING IN DELAWARE, AND ANY APPELLATE COURT THEREOF, IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND AGREES THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURTS (AND WAIVES AND
AGREES NOT TO ASSERT ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER
OBJECTION TO VENUE THEREIN OR JURISDICTION THEREOF); PROVIDED, HOWEVER, THAT
SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS
SECTION 3.10 AND SHALL NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE
JURISDICTION OF SAID COURTS OR IN THE STATE OF DELAWARE OTHER THAN FOR SUCH
PURPOSE. Any and all process may be served in any action, suit or proceeding
arising in connection with this Agreement by complying with the provisions of
Section 3.3. Such service of process shall have the same effect as if the party
being served were a resident in the State of Delaware and had been lawfully
served with such process in such jurisdiction. The parties hereby waive all
claims of error by reason of such service. Nothing herein shall affect the right
of any party to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the other in any other
jurisdiction to enforce judgments or rulings of the aforementioned courts. EACH
PARTY TO THIS AGREEMENT HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE

- 17 -



--------------------------------------------------------------------------------



 



LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.10.
     Section 3.11 Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future law,
(a) such provision will be fully severable, (b) this Agreement will be construed
and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and the parties hereto shall cooperate in good faith to formulate and implement
such provision.
     Section 3.12 Counterparts. This Agreement may be executed manually or by
facsimile, in any number of counterparts, all of which will constitute one and
the same instrument, and will become effective when a counterpart shall have
been executed and delivered by each party to the other parties (except that
parties that are affiliates need not deliver counterparts to each other in order
for this Agreement to be effective).
     Section 3.13 Remedies. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to injunctive relief to prevent breaches
of this Agreement and to specific performance of the terms hereof, in addition
to any other remedy at law or equity to which the parties may be entitled.
Except as otherwise provided herein, all remedies available under this
Agreement, at law or otherwise, shall be deemed cumulative and not alternative
or exclusive of other remedies. The exercise by any party of a particular remedy
shall not preclude the exercise of any other remedy.

- 18 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            CORNERSTONE THERAPEUTICS INC.
      By:   /s/ Craig A. Collard       Name:   Craig A. Collard       Title:  
CEO       CHIESI FARMACEUTICI SPA
      By:   /s/ Alberto Chiesi       Name:   Alberto Chiesi       Title:  
President    

[Signature Page to Registration Rights Agreement (Purchaser)]

                                   

